DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to an electronic device, and more particularly, to a storage device and an operating method thereof.
The claimed invention as set forth in claim 1 recites features such as:
A memory controller for controlling a plurality of memory devices, the memory controller comprising: 

an over-sampling read voltage determiner configured to determine over-sampling read voltages, based on soft read data of a selected page among at least two pages, when read operations on the at least two pages among the plurality of pages fail; 
an error bit recovery configured to recover error estimation bits included in read data of the selected page, based on an over-sampling read data of the selected page acquired using the over-sampling read voltages; and 
an error corrector configured to perform error correction decoding on conversion data obtained by recovering the error estimation bits included in the read data of the selected page.

The prior arts of record, namely Kang (US-20080209111), teach FIG. 1B is a diagram illustrating an over-sampling read operation of a multi-bit memory cell. Over-sampling read voltages Vfrd0 to Vfrd7 are set within each threshold voltage distribution not between threshold voltage distributions as illustrated in FIG. 1A. An over-sampling voltage is applied to perform an over-sampling read operation one time with respect to one threshold voltage distribution. Accordingly, the respective over-sampling read voltages Vfrd0 to Vfrd7 are set with middle values (or, average values) of corresponding threshold voltage distributions. However, when performing an over-sampling read operation two or three times with respect to one threshold voltage distribution, over-sampling read voltages are set with values that equally divide one threshold voltage  (¶¶ [0010]-[0011]). Once the normal and over-sampling read operations of the memory cell with an MSB of 0 are completed, multi-bit flash memory device 110 outputs the latched data to memory controller 120. The outputted normal and over-sampling read data include bit values that are finally determined according to a soft decision algorithm and the data of the memory cells with an MSB of 1 are combined with the data from the memory cells with an MSB of 0. Memory system 100 is configured to determine whether or not to perform an over-sampling read operation. That is, the normal read operation and an over-sampling read operation for the selected memory cells can be continuously performed regardless of the MSB value. In this manner, memory system 100 of the present invention performs an over-sampling read operation on the selected memory cells at high speed according to a pipeline method. (¶ [0026]-[0028], Fig. 4 and discussion therein).
The prior arts of record, however, fail to teach, singly or in combination, the claimed memory controller and the operation thereof. As such, modification of the prior art of record to include the claimed memory controller and the operation thereof can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the memory controller and the operation thereof set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the memory controller and the operation thereof as set forth in claim 1. Independent claims 15 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US-20190108092) provides designs of nonvolatile memory systems and memory operations that enable allocating reliability values associated with the hard data values from memory cells and performing an error correction operation for the hard data based on the reliability values. One example of a memory system includes a nonvolatile memory device including a plurality of memory cells, and a controller suitable for obtaining hard data by performing a hard read operation based on a hard read voltage for the memory cells, and performing an error correction operation for the hard data based on reliability values. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.